DETAILED ACTION
Status of the Application
	Claims 1-10 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment of claim 1 as submitted in a communication filed on 4/1/2022 is acknowledged.
	Applicant’s election without traverse of Group I, claims 2-10, directed in part to a method for preparing γ-polyglutamic acid that requires a B. subtilis, as submitted in a communication filed on 4/1/2022 is acknowledged. 
	Claims 1-10 are under consideration to the extent they relate to the elected invention. 

Specification
The specification is objected to for the following reasons.  The term “as Landfill occupys” on page 1, Background section, should be amended to recite “as a landfill occupies”.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to CHINA 202010751294.7 filed on 07/30/2020.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings submitted on 9/22/2020  have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 1 is objected to due to the recitation of “comprising the following steps: 1)…2)….3)..”.   The claims are numbered with Arabic numerals.  Therefore, to avoid confusion with claim numbering, it is suggested the steps be itemized using other labels, such as letters or roman numerals (e.g., (i), (ii).., (I), (II)…, etc.). Appropriate correction is required.
Claim 1 is objected to due to the recitation of 1) extraction of….comprising A)…; B)…..2) synthesis of…..C)…. D)….3) preparation of….E)…F)….G)…H)…” for the following reasons.  Items A) and B) appear to be only relevant to 1), items C) and D) appear to be only relevant to 2), and items E), F), G) and H) appear to be only relevant to 3.  However, the use of consecutive letters is confusing because they can be interpreted as being part of 1).  It is suggested that the claim be amended to recite “comprising the steps of (a) extraction of…. by (i) pretreatment….; and (ii) pressure filtration; (b) synthesis of….by (i)…..and (ii) inoculating…..; and (c) preparing pure…. by (i) acidification….., (ii) precipitation ……, (iii) purification……and (iv) drying …..”.  In the alternative, the claim can be amended to refer solely to steps A)-H) without the headings in items 1), 2) and 3). Appropriate correction is required. 
Claims 1, 3, 4, 5, 6, 8 are  objected to due to the recitation of “step A”, “step B”, “step C”, “step D”, “step E”, and “step F” for the following reasons.  Applicant has used the format “X)” to label the steps.  Therefore, for consistency, reference to the steps should be made using the  same format (e.g., “step A)”, “step B)”, “step C)”, “step D)”, “step E)”, and “step F)”.  Appropriate correction is required.
Claim 1 is objected to due to the recitation of “collecting a precipitation” and “dissolving the precipitation”.  To enhance clarity and to be consistent with commonly used claim language, the terms should be amended to recite “collecting a precipitate” and “dissolving the precipitate”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite in the recitation of “…extraction of glutamic acid from a sludge protein, comprising A) pretreatment: putting a sludge with a solid content of….into a high pressure reactor for a pretreatment to obtain a sludge slurry; B) gravity pressure filtration treatment: performing a gravity…first supernatant, keeping the first supernatant, and recycling the dried sludge after performing a harmless treatment on the dried sludge” for the following reasons.   As written, it is unclear as to how the term “pretreatment: “ further limits the claim.  Is the term “pretreatment:” simply a heading? Is the text after “:” defining what is included in the pretreatment? Is the first “pretreatment” related to the term “for a pretreatment to obtain a sludge slurry?.  
	In addition, it is unclear as to how the term “gravity pressure filtration treatment:” further limits the claim.  Is the term intending to be simply a heading for the steps that follow that term?  Moreover, as written, it is unclear if the claim requires the steps recited after “:”.   It should also be noted that because there is no “and” in between steps A) and B), it is unclear if the claim requires both A) and B) or if the claim requires A) or B).  The term “harmless treatment” is completely unclear and confusing because one cannot determine what is included or excluded from the term “harmless” as it relates to a treatment on dried sludge.  One cannot determine what could be deemed “harmless” with regard to dried  sludge. For examination purposes, it will be assumed that the claim requires placing sludge with a solids content of 10%-15% into a reactor to obtain a sludge slurry followed by filtration of said sludge slurry to obtain a sludge with a moisture content of 40%-60% and a first supernatant. Correction is required. 
 Claim 1 is indefinite in the recitation of “…synthesis of the…by a secondary metabolism, comprising C) activation of domesticated strains: using a standard Bacillus seed medium to activate and cultivate fermentation strains to obtain activated fermentation strains, and then using a fermentation medium added with fermentation raw materials to domesticate and cultivate the activated fermentation strains to obtain domesticated fermentation strains, and to amplify and propagate the domesticated fermentation strains to a maximum value to obtain activated and domesticated Bacillus; D) secondary metabolic fermentation: inoculating the activated and domesticated Bacillus obtained….into the first supernatant of step B, performing a predetermined ventilation to ensure a sufficient oxygen supply, and adjusting fermentation conditions to obtain a fermentation product containing the…acid” for the following reasons.  There is no “and” in between steps C) and D), thus it is unclear if the claim requires both C) and D) or if the claim requires C) or D).  The term “activation of domesticated strains:” is unclear because (i) one cannot determine if this is merely a heading, and (ii) one cannot determine what the meaning of activation of domesticated strains is, or what domestication of strains is.  It is unclear as to what activated fermentation strains are, or what is encompassed by activation of strains or domestication of strains. As written, one cannot determine if the recitation after “:” is intended to be a limitation and how should be interpreted.  Moreover, it is unclear as to what is encompassed by amplifying and propagating strains to a maximum value.  Does the value refer to cell density?  Similarly, the term “secondary metabolic fermentation: “ is unclear because one cannot determine if it is merely a heading or how it further limits the claim.  It is also unclear as to what is the meaning of the term “predetermined ventilation”.  Does it refer to the supply of air and/or oxygen to the fermentation culture?  For examination purposes, it will be assumed that claim 1 requires the fermentation of a Bacillus strain, wherein said fermentation is carried out by supplying sufficient oxygen and by adjusting the fermentation conditions to obtain γ-polyglutamic acid.  Correction is required. 
Claim 1 is indefinite in the recitation of “….preparation of pure γ-polyglutamic acid, comprising E) acidification, centrifugation and filtration: acidifying the fermentation product containing the γ- polyglutamic acid obtained in step D to adjust a pH level of the fermentation product to precipitate the activated and domesticated Bacillus and polysaccharides, filtering after a first centrifugation, and collecting a second supernatant; F) precipitation based on polar repulsion: restoring a pH level of the second supernatant obtained in step E and using an organic solvent with repellent polar to precipitate the γ-polyglutamic acid, and collecting a precipitation after a second centrifugation; G) purification and impurity removal: dissolving the precipitation obtained in step F in deionized water to obtain a γ -polyglutamic acid solution, dialyzing the γ-polyglutamic acid solution at 4 ° C. for 6 hr-24 hr, removing small molecular organic substances and inorganic salt impurities by a dialysis bag with a molecular weight cut-off of 8-12 kDa to obtain a dialysate; H. drying: performing a vacuum freeze-drying on the dialysate obtained in step G for 24-72 hr to obtain the pure γ-polyglutamic acid” for the following reasons.  There is no “and” in between steps H) and I), thus it is unclear if the claim requires all of  F), G), H), and I), or if the claim requires F), G), H), or  I). The term “acidification, centrifugation and filtration:” is unclear because one cannot determine if this is merely a heading or how should it further limit the claim.  As written, it is unclear if the recitation after “:” is intended to be a limitation and how should it be interpreted.  The term “a pH level of the fermentation product” is unclear because the term “a” implies that there is more than one pH for the fermentation product.   If the intended limitation is “adjust the pH of the fermentation product to precipitate…”, the claim should be amended accordingly.  In addition, the term “activated and domesticated Bacillus” is unclear because one cannot determine what an activated and/or domesticated Bacillus is. The term “precipitation based on polar repulsion:” is unclear because one cannot determine if it is only a heading or how it further limits the claim. The term “restoring a pH level of the second supernatant” is unclear because one cannot determine what restoring a pH level means within the context of the claim.  Is the pH level increased or decreased compared to a particular reference value?  The term “restore” implies that the pH should be brought to a particular level.  However, the claim fails to provide that level to which the pH should be “restored”.   In addition, the term “repellent polar” is unclear because its meaning is completely unknown.  The term “purification and impurity removal:” is unclear because one cannot determine if the term is merely a heading or how it further limits the claim.  The term “drying:”  is unclear because one cannot determine if it is simply a heading and how it further limits the claim.  For examination purposes, it will be assumed that the claim requires (a) acidifying the fermentation product comprising γ-polyglutamic acid to precipitate cell mass and polysaccharides from the fermentation, (b) centrifugation to separate the precipitated cell mass and polysaccharides, (c)  collection of a second supernatant from said centrifugation, (d) combining the second supernatant with an organic solvent to precipitate γ-polyglutamic acid, (e) centrifugation to isolate the precipitated γ-polyglutamic acid, (f) dissolving the precipitated γ-polyglutamic acid in deionized water to obtain a γ-polyglutamic acid solution, (g) dialyzing the γ-polyglutamic acid solution, and (h) freeze-drying the dialyzed γ-polyglutamic acid solution to obtain pure γ-polyglutamic acid. Correction is required. 
Claim 2 is indefinite in the recitation of “wherein pretreatment conditions in step A are as follows: a temperature is 110 °C - 220 °C, an intensity of pressure is 0.1 MPa-0.3 MPa, and a time is 15 min-5 hr” for the following reasons.  The term “a temperature is 110 °C - 220 °C” is unclear because one cannot determine which temperature is being referred to (i.e., temperature of what?).  Please note that there is no reference in claim 1 or in claim 2 of a temperature.  As such, the temperature can be the initial temperature of the sludge before it is transformed in a slurry, or the temperature of the sludge slurry.   In addition, it is unclear as to what is “an intensity of pressure”  Does it refer to the value of the pressure?  Moreover, it is unclear as to which is the pressure being referred to (i.e., pressure of what?). Please note that the only mention of a pressure in claim 1 is simply in reference to a type of bioreactor.  Therefore, it is unclear as to what should have the recited pressure.  Similarly, the term “a time is 15 min-5 hr” is unclear because there is no indication as to how this time limitation further limits the claim.  For examination purposes, it will be assumed that claim 2 is a duplicate of claim 1 as interpreted above. Correction is required. 
Claim 3 is indefinite in the recitation of “wherein in step C, a C/N ratio of amplifying and propagating the domesticated fermentation strains is set as 100:0.5-5, a temperature is controlled at 25 °C-32 °C, a pH level of the fermentation medium is 6.8-7.2, and a culture time is 24 hr-72 hr” for the following reasons. As explained above, it is unclear as to what a domesticated strain is.  Moreover, it is unclear as to what a C/N ratio of amplifying and propagating a strain is. Does it refer to a carbon to nitrogen ratio in the culture medium?  Furthermore, the numerical term “1100:0.5-5” is unclear because one cannot determine how this number represents a ratio or if it represents a range in view of the presence of a dash. It should be noted that the number after the dash is not a ratio as it is a single digit (5).  For examination purposes, it will be assumed that claim 3 is a duplicate of claim 1 as interpreted above. Correction is required. 
Claim 4 is indefinite in the recitation of “wherein Bacillus used in the standard Bacillus seed medium of step C is one selected from the group consisting of Bacillus subtilis, Bacillus natto, Bacillus amvloliquefaciens, Bacillus licheniformis and domesticated strains of the Bacillus subtilis, the Bacillus nalto, the Bacillus amyloliquefaciens, and the Bacillus licheniformis, and the domesticated strains of the Bacillus subtilis, the Bacillus natto, the Bacillus amvloliquefaciens, and the Bacillus lichemiformis produce the γ-polyglutamic acid” for the following reasons.  It is unclear as to what a domesticated strain of a Bacillus species is.  In addition, it is unclear as to how the term “produce the γ-polyglutamic acid” further limits the claim.  Does the term intend to limit the Bacillus species to those that produce   γ-polyglutamic acid?  For examination purposes, claim 4 will be interpreted as a duplicate of claim 1 as interpreted above.  Correction is required. 
Claim 5 is indefinite in the recitation of “wherein conditions for the secondary metabolism in step D are set as follows: a C/N ratio is set as 100:5-40, a temperature is controlled at 32 °C-40 °C, a pH level during the secondary metabolism is 5.5-8.5, a rotation speed is 80 r/min-220 r/min, and a fermentation time is 48 hr-96 hr” for the following reasons. It is unclear as to what a C/N ratio is within the context of the claim.  Does it refer to the carbon/nitrogen ratio in the culture medium?  Please note that there is no mention of a C/N ratio in claim 1.   The term “a rotation speed is 80 r/min-220 r/min” is unclear because one cannot determine which rotation speed is being referred to (rotation speed of what?) and also because  the unit used “r/min” is unknown.  If the term refers to agitation speed in the bioreactor where the fermentation takes place and the units are intended to be rpm (revolutions per minute), the claim should be amended accordingly.  Moreover, the numerical term “100:5-40” is unclear because one cannot determine how this number represents a ratio or if they represent a range in view of the presence of a dash. It should be noted that the number after the dash is not a ratio (40).  For examination purposes, it will be assumed that the claim further limits the temperature and pH of the culture medium during the fermentation and also limits the fermentation time.  Correction is required. 
Claim 6 is indefinite in the recitation of “wherein in step E, the pH level of the fermentation product is adjusted to 1.5-3.5 with an acid solution, a rotational speed of the first centrifugation is 3000 rpm-18000 rpm, and a centrifuge time is 5 min-40 min, and the second supernatant is separated and collected” for the following reasons.  It is unclear as to what a centrifuge time is.  If the intended limitation is “wherein the pH of the fermentation product is adjusted to 1.5-3.5 with an acid solution, and the first centrifugation is carried out at 3000-18000 rpm for 5-40 minutes”, the claim should be amended accordingly. Correction is required. 
Claim 7 is indefinite in the recitation of “wherein the acid solution is one selected from the group consisting of phosphoric acid, oxalic acid and sulfuric acid” for the following reasons.  While one could have acid solutions that comprise phosphoric acid, oxalic acid and/or sulfuric acid, it is unclear as to how an acid solution, which is a mixture, is a pure component such as phosphoric acid, oxalic acid or sulfuric acid.  If the intended limitation is “wherein the acid solution is selected from the group consisting of a phosphoric acid solution, an oxalic acid solution and a sulfuric acid solution”, the claim should be amended accordingly.  Correction is required. 
Claim 8 is indefinite in the recitation of “wherein in step F, the pH level of the second supernatant is adjusted to 3.5-6.5 with an alkaline solution, and then the γ-polyglutamic acid is precipitated by using the organic solvent, and the organic solvent is concentrated by 2-6 times in volume; the second centrifugation is performed at 8000 rpm-15000 rpm for 5 min-40 min to separate and collect the precipitation” for the following reasons.  It is unclear as to how one could concentrate an organic solvent in volume.  For examination purposes, it will be assumed that the claim recites “wherein the pH of the second supernatant is adjusted to 3.5-6.5 with an alkaline solution, wherein the γ-polyglutamic acid is precipitated by using the organic solvent, and wherein the second centrifugation is performed at  8000 rpm-15000 rpm for 5 min-40 min to separate and collect precipitated γ-polyglutamic acid”.  Correction is required. 
Claim 9 is indefinite in the recitation of “wherein the alkaline solution is one selected from the group consisting of ammonium bicarbonate, sodium hydroxide and calcium oxide, and the organic solvent with the repellent polar is at least one selected from the group consisting of ethanol, acetone and glycol” for the following reasons. The term “repellent polar” is unclear as one cannot determine what the meaning of the term is.  While one could have alkaline solutions that comprise ammonium bicarbonate, sodium hydroxide and/or calcium oxide, it is unclear as to how an alkaline solution, which is a mixture, is a pure component such as ammonium bicarbonate, sodium hydroxide or calcium oxide.  If the intended limitation is “wherein the alkaline solution is selected from the group consisting of an ammonium bicarbonate solution, a sodium hydroxide solution, and a calcium oxide solution”, the claim should be amended accordingly.  For examination purposes, it will be assumed that the claim requires the alkaline solution to be selected from the group consisting of an ammonium bicarbonate solution, a sodium hydroxide solution, and a calcium oxide solution, and the organic solvent to be selected from the group consisting of ethanol, acetone and glycol.  Correction is required. 
Claim 10 is indefinite in the recitation of “wherein when the organic solvent with the repellent polar is two selected from the group consisting of ethanol, acetone and glycol, a mixing ratio is 1.0.1-20; when ethanol, acetone and glycol are all selected for mixing, a mixing ratio is 1:1-15:6-30” for the following reasons.  First, the term “repellent polar” is unclear as one cannot determine what the meaning of the term is.  The term “two selected” is completely unclear as one cannot determine if the claim requires the selection of two of the solvents recited (ethanol, acetone and glycol).  Furthermore, it is unclear as to what the meaning of the term “mixing ratio is” within the context of the claim.  In addition, there is no antecedent basis for a mixing step.  Moreover, the numerical terms “1.0.1-20” and  “1:1-15:6-30” are unclear because one cannot determine how these numbers represent a ratio or if they represent a range in view of the presence of a dash. It should be noted that the numbers after the dash are not  ratios (20 and 30). For examination purposes, it will be assumed that claim 10 is a duplicate of claim 9 as interpreted above. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Waste Biomass Valor 10:789-795, published online 10/7/2017; hereinafter Zhang 1) in view of Zhang et al. (CN 106282253 published 1/4/2017; hereinafter Zhang 2; machine translation provided), Zhang et al. (Water 10, 545, pages 1-20, published online 4/25/2018; hereinafter Zhang 3), Yan et al. (CN 106947724 published 7/14/2017; machine translation provided), Sirisansaneeyakul et al. (World J Microbiol Biotechnol 33, 173, pages 1-8, 2017), Shi et al. (Biotechnology and Bioprocess Engineering 11:251-257, 2006), and Ogunleye et al. (Microbiology 161:1-17, 2015).  The Examiner will refer to the English translations of Zhang 2 and Yan et al. when addressing specific teachings by Zhang 2 and Yan et al.
	Zhang 1 teaches a method for the production of γ-polyglutamic acid, wherein said method uses fishmeal wastewater as culture medium (Abstract).  Zhang 1 teaches that γ-polyglutamic acid is an unusual anionic polymer that has many advantages, such as being degradable, water soluble and edible.  Zhang 1 teaches that the high cost of γ-polyglutamic acid production is a major barrier for its commercialization and that using a low cost media is crucial for reducing the cost of γ-polyglutamic acid production (page 789, right column, Introduction, first paragraph). Zhang 1 teaches that Bacillus subtilis has been shown to produce large amounts of γ-polyglutamic acid under certain conditions  with low nutrition requirements and that their method comprises culturing B. subtilis in a medium comprising fishmeal to produce γ-polyglutamic acid (page 790, left column, first and second full paragraphs).  Zhang 1 teaches that their fermentation was carried out at 37 °C and a pH of 7 for a period of 60 hours (page 790, right column, Fermentation).  Zhang 1 teaches that their method can be a green and economical option for γ-polyglutamic acid production and that it can offset the disposal costs of waste (page 794, left column, Conclusions, last sentence).  Zhang 1 does not teach production of γ-polyglutamic acid by fermentation in a medium comprising sludge. 
	Zhang 2 teaches the production of γ-polyglutamic acid from activated sludge and straw (page 1, Technical Field).  Zhang 2 teaches that B. subtilis Z-115 is a strain that produces γ-polyglutamic acid and that γ-polyglutamic acid  production by fermentation of this strain is not practical due to cost of the fermentation medium (page 1, last paragraph).  Zhang 2 teaches that their method address the problem of high cost by using a fermentation medium that comprises activated sludge and straw, which are waste (page 2, first paragraph).  Zhang 2 teach the combination of activated sludge and straw, the hydrolysis of this mix, the adjustment of the pH of the hydrolysate  obtained to 7 and the preparation of a fermentation medium that comprises this hydrolysate, the fermentation of B. subtilis in the fermentation medium that comprises the hydrolysate for 80-90 hours at 37 °C, the centrifugation of the fermentation broth for 10 minutes at 4000 rpm to remove cell debris and obtain a supernatant, the addition of ethanol to the supernatant to obtain a precipitate, isolating said precipitate by centrifugation, solubilizing said precipitate with distilled water, dialyzing the solution of water and precipitate, and drying the dialyzed solution to obtain γ-polyglutamic acid (page 2, lines 6-26). Zhang 2 does not teach filtration of a sludge slurry prior to the fermentation, the molecular weight cutoff of the dialysis bag, the addition of an acid solution after the fermentation step, or the addition of an alkaline solution prior to the addition of ethanol. 
	Zhang 3 teaches that waste activated sludge (WAS) is a byproduct of wastewater treatment and that its disposal presents a major challenge (page 1, Introduction, first sentence).  Zhang 3 teaches that WAS can be harvested as a protein or amino acid source because the principal constituents of its organic matter consist of complex compounds in the form of lipids, polysaccharides and proteins.  Zhang 3 teaches several methods to recover protein from WAS, including methods that would release protein from the solid phase such as ultrasound (page 3, first paragraph).  Zhang 3 does not teach the production of γ-polyglutamic acid by B. subtilis.
	Yan et al. teach the production of γ-polyglutamic acid by fermentation of Bacillus amyloliquefaciens JX-6, wherein said method required the addition of sulfuric acid after the fermentation ended to adjust the pH to 3 with sulfuric acid, followed by centrifugation to remove the cell debris for 30 minutes at 4000 rpm. Yan et al. teach adding ethanol to the supernatant obtained from the centrifugation and maintaining the mixture of ethanol and supernatant at 4 °C overnight, followed by centrifugation of said mixture to obtain a crude precipitate.  Yan et al. teach dissolving the crude precipitate in deionized water followed by dialysis of said solution in a dialysis bag (page 4, lines 30-43). Yan et al. do not teach production of γ-polyglutamic acid by fermentation in a medium comprising sludge. 
	Sirisansaneeyakul et al. teach the production of γ-polyglutamic acid by Bacillus bacteria (pages 2-4; Table 1).  Sirisansaneeyakul et al. teach fermentation temperatures (culture conditions) that range from 27 °C to 40 °C (Table1 1 and 2). Sirisansaneeyakul et al. teach that dissolved oxygen (DO) and pH in the fermentation can affect γ-polyglutamic acid production and that mechanical agitation in the bioreactor can enhance the production of γ-polyglutamic acid.  Sirisansaneeyakul et al. teach that an optimal pH for cell growth and γ-polyglutamic acid production is between 6.5 and 7 (page 5, right column, first and second full paragraphs).  Sirisansaneeyakul et al. teach that the fermentation broth is typically quite viscous and that the separation of cells from the broth can be difficult.  Sirisansaneeyakul et al. teach that the separation can be eased by changing the pH to 3 because viscosity can be reduced at that pH (page 6, left column, third full paragraph).  Sirisansaneeyakul et al. teach that a cell-free broth comprising γ-polyglutamic acid can be concentrated by ultrafiltration to reduce the amount of organic solvent required for precipitation (page 6, left column, last paragraph).  Sirisansaneeyakul et al. do not teach production of γ-polyglutamic acid by fermentation in a medium comprising sludge. 
	Shi et al. teach the production of γ-polyglutamic acid by B. subtilis fermentation (Abstract).  Shi et al. teach the purification of γ-polyglutamic acid by centrifugation of the culture broth, followed by addition of methanol to the supernatant obtained from said centrifugation to obtain a precipitate that was further dissolved in deionized water and desalted by dialysis with a bag having a cutoff MW of 10000 (page 252, left column, Analysis).  Shi et al. do not teach production of γ-polyglutamic acid by B. subtilis fermentation in a fermentation medium that comprises sludge. 
	Ogunleye et al. teach that γ-polyglutamic acid can exist in different conformational states including alpha helix, beta sheet, helix-to random coil transition, random coil and enveloped aggregate.  Ogunleye et al. teach that these conformational states depend from several factors including pH and that microbial γ-polyglutamic acid has been shown to exist at different conformational states depending on pH and the concentration of γ-polyglutamic acid.  Ogunleye et al. teach that at low concentration and a pH of less than 7, γ-polyglutamic acid adopts the alpha helix conformation while the beta sheet conformation predominates at higher pH (page 5, left column, last paragraph).  Ogunleye et al. do not teach production of γ-polyglutamic acid by B. subtilis fermentation in a fermentation medium that comprises sludge. 
	Claims 1-10 are directed in part to a method for producing γ-polyglutamic acid, wherein said method comprises the steps of (a) obtaining a sludge slurry followed by filtration of said sludge slurry to obtain a sludge with a moisture content of 40%-60% and a first supernatant, (b) fermentation of a Bacillus strain in a medium comprising the first supernatant, wherein said fermentation is carried out by supplying sufficient oxygen and by adjusting the fermentation conditions to obtain a fermentation product that comprises γ-polyglutamic acid, wherein the fermentation temperature is controlled at 32°C-40 °C, the pH of the fermentation medium is 5.5-8.5, and the fermentation is carried out for 48-96 hours, (c)  acidifying the fermentation product comprising γ-polyglutamic acid by adjusting the pH to 1.5-3.5 with an acid solution to precipitate cell mass and polysaccharides from the fermentation product, wherein the acid solution is a phosphoric acid solution or a sulfuric acid solution, (d) centrifugation to separate the precipitated cell mass and polysaccharides at 3000-18000 rpm for 5-40 minutes, (e)  collection of a second supernatant from the centrifugation of (d) and addition of an alkaline solution to the second supernatant to adjust the pH to 3.5-6.5, wherein the alkaline solution is an ammonium bicarbonate solution, a sodium hydroxide solution, or a calcium oxide solution, (f) combining the second supernatant of (e) with an organic solvent to precipitate γ-polyglutamic acid, wherein the organic solvent is ethanol, acetone or glycol, (g) centrifugation to isolate the precipitated γ-polyglutamic acid, (h) dissolving the precipitated γ-polyglutamic acid in deionized water to obtain a γ-polyglutamic acid solution, (i) dialyzing the γ-polyglutamic acid solution for 24 hours at 4 °C with a dialysis bag having a molecular weight cut-off of 8-12 KDa, and (j) freeze-drying the dialyzed γ-polyglutamic acid solution to obtain pure γ-polyglutamic acid for 24-72 hours.   See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce γ-polyglutamic acid by a method wherein γ-polyglutamic acid is produced by fermentation of a Bacillus subtilis strain in a culture medium that comprises sludge, and wherein the γ-polyglutamic acid is purified by the steps listed above.  A person of ordinary skill in the art is motivated to treat sludge to release its protein content to the liquid phase, separate the sludge solid phase from the sludge liquid phase enriched in protein and/or amino acids by centrifugation, and use the supernatant as part of the fermentation medium because the art, as evidenced by Zhang 3, teaches that sludge is rich in protein, and that protein extracted from sludge can be used for different applications.  Please note that while  sludge with a moisture content of 40%-60% is not specifically taught by the cited art, it is deemed that the moisture content recited can be readily modified by routine optimization.    Furthermore, the moisture content obtained after centrifugation would depend on the level of centrifugation desired and operational costs associated with centrifugation.  A person of ordinary skill in the art is motivated to carry out the fermentation by supplying sufficient oxygen, controlling the fermentation temperature at 32°C-40 °C, maintaining the pH of the fermentation medium between 5.5-8.5, and culturing for 48-96 hours because the art, as evidenced by Zhang 2 and Sirisansaneeyakul et al., teach that these are common and optimal conditions for culturing Bacillus strains that produce γ-polyglutamic acid.  With regard to the purification steps, a person of ordinary skill in the art is motivated to (a) add an acid solution, such as a sulfuric acid solution, to the fermentation broth after culturing to adjust the pH to 3 because the art teaches that this pH allows for lowering the viscosity of the fermentation broth and the recovery of γ-polyglutamic acid, (b) centrifuge the fermentation broth to separate the precipitated cell mass and polysaccharides at 3000-18000 rpm for 5-40 minutes because Yan et al. teach centrifugation at the recited rpm for the recited amount of time, (c) adjust the pH of the second supernatant to be between 3.5-6.5 with any base, such as  a sodium hydroxide solution, to obtain γ-polyglutamic acid in an alpha-helix conformation,  (d) dialyze the γ-polyglutamic acid solution for 24 hours at 4 °C with a dialysis bag having a molecular weight cut-off of 8-12 KDa because this molecular weight cutoff has been shown to be effective in the purification process as evidenced by Shi et al., and the temperature/duration of dialysis recited are commonly used in the art, and (e) freeze-dry the dialyzed γ-polyglutamic acid solution for 24-72 hours for the benefit of achieving the desired dryness level. One of ordinary skill in the art has a reasonable expectation of success at producing γ-polyglutamic acid by fermentation of Bacillus subtilis in a medium comprising the liquid phase of sludge at the conditions recited because (i) Zhang 2 teaches that the fermentation of B. subtilis in a fermentation medium that comprises a hydrolysate from sludge results in the production of γ-polyglutamic acid, (ii) Zhang 1 teaches the successful production of γ-polyglutamic acid by fermentation of B. subtilis in a culture medium that comprises liquid waste from fishmeal, and (iii) the fermentation conditions recited are commonly used for Bacillus subtilis for the production of γ-polyglutamic acid, and (iv) the purification steps after the fermentation are those used in the prior art and the adjustment of pH prior to dialysis to the pH range recited would produce γ-polyglutamic acid in the alpha-helix conformation. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 3, 2022